Title: To Benjamin Franklin from Genet, 9 May 1778
From: Genet, Edme-Jacques
To: Franklin, Benjamin


Honored Sir
Versailles May 9th 78
I’ve just receiv’d your kind favour of April 28. by which you let me know the paper I wanted is not yet publish’d. I’m afraid there is a mistake Since that very same paper came last night to my hands by a way which I made no great dependance on. I was to take the liberty of informing you of it that you might not be at the trouble of procuring a Copy.
I hope, Sir, you have receiv’d a parcel with a letter from me two days ago under the contre-seing of our Minister.
I’ll make a proper use of the Resolution of Congress of december 19th. Unhappily it came too late for my next pamphlet which comes forth to morrow.
Permit me, Honored Sir, to observe you, that your letter has been in the hands of the carier the space of ten days, which wou’d be an inconvenience in case of any commands you wou’d honour me with. Had you Sent it by the post, I wou’d have receiv’d it the next morning, and franco too, as I pay no postage. I am with due respect Honored Sir Your most humble and most obedient Servant
Genet

P.S. I have a paper of the 4th.
Orders arriv’d may 1st. at Portsmouth for the following Ships to be got ready for Sea as expeditiously as possible, to Sail as a fleet of observation to watch the motions of the french



  guns


Princess Royal
90

Bedford
  74


Cornwall
  74


Conqueror
  74


Culloden
  74


Cumberland
  74


Fame
  74


Grafton
  74


Invincible
  74


Russell
  74


Sultana
  74


Stocks as per last.
On the 3d evening, about eight o’clock, a Messenger arriv’d at St. James’s from France, charg’d with dispatches of the utmost importance, which were immediately Sent off to the King at Portsmouth. Nothing from America.
You know the Drake Sloop of war has been taken after a hot engagement by the Ranger and has had 22 men killed besides Capt. and Lieut.
M. Benjamin Franklin Député du Congrès Américain a Passy

 
Notation: Genet. Versailles May 9. 1778.
